ORDER

PER CURIAM.
Paul Lederman, (“Movant”) appeals the motion court’s denial of his motion for post-conviction relief following an eviden-tiary hearing. Movant argues two points on appeal. First, movant argues the motion court clearly erred in denying his post-conviction motion because his defense counsel was ineffective for failing to call Daughter and Wife as alibi witnesses at trial because they would have testified and corroborated Movant’s defense that he never inappropriately touched victim. Second, Movant argues the motion court abused its discretion in denying his post-conviction motion because the court refused to release Movant on probation after 120 days, without first holding a hearing because Movant had been sentenced pursuant to Section 559.115. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 29.15(k) Mo. R.Crim.P.(2011); Nicklasson v. State, 105 S.W.3d 482, 484 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b) Mo.R.Civ.P.(2012).